Citation Nr: 0738128	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  03-23 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a skin disorder to 
include choracne, claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from July 1964 to May 1969

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which determined that new and material evidence 
had not been submitted to reopen a previously denied claim 
for entitlement to service connection for chloracne and a 
skin rash, also claimed as acneform disease due to Agent 
Orange exposure.  

In January 2006 the Board reopened and remanded this matter 
to the RO for further development.  Such has been completed 
and this case is returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

Competent medical evidence reflects that the veteran has a 
skin disorder of tinea cruis that began in service.  


CONCLUSION OF LAW

A skin disorder, specifically a tinea cruis, was incurred in 
service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

II.  Service Connection

The veteran contends that he is entitled to service 
connection for hepatitis C to include due to exposure to 
herbicides while in military service.

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service-connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2007).  In order to establish service 
connection, a claimant must generally submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in- service disease or injury.  Pond v. West, 12 Vet. 
App. 341, 346 (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  "Service in Vietnam" includes service in 
the waters offshore, or service in other locations if the 
conditions of service involved duty or visitation in Vietnam. 
38 C.F.R. § 3.313.

The Board observes that if a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For 
purposes of this section, the term "acute and subacute 
peripheral neuropathy" means transit peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset. 38 C.F.R. 
§ 3.309 (e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to herbicide exposure.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The veteran's DD Form 214 clearly reflects that he served in 
Vietnam, and Agent Orange exposure is presumed.

Service medical records reveal occasional treatment for a 
rash in various areas.  His July 1964 entrance examination 
was negative for skin abnormalities or complaints. In 
December 1966 he was seen for complaints of inguinal rash.  
In February 1967, he was seen for complaints of some ulcers 
on his penis of unknown etiology, although later records from 
June 1967 indicated he had venereal warts.  In January 1968 
he was treated for a "persistent jock rash."  In February 
1969 he was seen for a rash.  This was described as typically 
appearing "tiniasis corporis."  His May 1969 separation 
examination was negative for skin abnormalities or 
complaints.

The veteran's service personnel records reflect that he 
served in Vietnam during the Vietnam War.

VA treatment records include an April 1975 record showing he 
was seen by dermatology for rash on his shoulders and back.  
Findings included hyperpigmented rash on his chest and back 
and the impression was rule out tinea versa.  VA treatment 
records from the early 1980's show treatment for acne.  In 
August 1982 he was examined for possible exposure to toxic 
chemicals and was noted to have numerous scars over the chest 
and a few pustular lesions.  He was assessed with alleged 
herbicide exposure and acne.  A September 1982 Agent Orange 
evaluation gave a history of his skin disease's onset in 1967 
at age 20, with persistent duration and described as acne 
like.  Objective examination showed evidence of acne with 
scars, papules, and pustules on the back, shoulder and chest.  
No other skin findings were found.  The assessment was acne 
beginning during period of exposure to Agent Orange 
persisting to age 35.

In April 1984 he was seen for a rash on his back and arm 
present for several years which was getting worse.  Plans 
were to schedule a dermatology appointment.  A July 1984 VA 
treatment record shows treatment for folliculitis.  A 
September 1984 dermatology record revealed a finding of 
"grade II" acne over his face and shoulder.

An April 1987 VA examination report noted his history of 
service in Vietnam and exposure to Agent Orange.  He also 
gave a history of a rash since 1967, described as having 
spread down his back, chest and face.  The examination was 
primarily a psychiatric examination, but did include his 
complaints of rashes on his skin. The diagnoses included 
rash, cause, not determined.

VA treatment records from the 1980's showed a diagnosis of 
chloracne.  These included records from August 1987 which 
diagnosed mild chloracne.  The acne was described as a few 
active pustules that were on his arms and back.  Another 
August 1987 treatment record described mainly old 
hyperpigmented macules and a few pustules.  He continued to 
be diagnosed with chloracne in August 1987 as well as in 
October 1987.  An August 1987 letter from a private 
dermatologist certified that he first saw the veteran in June 
1987 for a dermatitis of his upper body.  The veteran gave a 
history of Agent Orange exposure in the late 1960's.  The 
private physician stated that he could not determine whether 
his dermatitis was caused by Agent Orange or some other 
contact in his environment.  This physician recommended 
further evaluation at the VA hospital.

A report of an October 1987 VA dermatology examination 
revealed complaints of an acneform eruption beginning while 
the veteran was still in Vietnam which he associated with 
Agent Orange exposure.  The chart was not available.  His 
acne began as pustules evolving to hyperpigmented macules and 
scars and were associated with moderate pruritus.  Onset was 
in Vietnam.  Examination revealed acneform eruption on his 
face, trunk and arms.  The primary lesion was one new pustule 
present on his right shoulder.  He had hyperpigmented macules 
and nodules (scars) from previous lesions described as 
pustules.  His face was oily with evidence of post 
inflammatory changes.  No primary cystic lesions were shown 
by examination or history.  The impression was pustular 
acneform eruption beginning in Vietnam and continuing at a 
moderate pace.  Most findings were secondary post 
inflammatory scarring and hyperpigmentation.  This was not 
typical chloracne.  The examiner could not conclusively 
associate these findings with Agent Orange exposure. 

Photographs submitted in November 1987 show evidence of a 
skin rash in the veteran's groin area.

The report of an August 1988 VA dermatological examination 
revealed him to have had acne since his service in Vietnam.  
Objective findings included papules, pustules for large 
comedal cysts on the face, neck and shoulders.  Papules were 
in the scalp, occiput and over the ears.  Some pitted 
scarring and more residual spots of inflammatory 
hyperpigmentation were noted on the shoulders, back and face.  
The assessment was acne, persisting.

VA treatment records revealed ongoing problems of skin 
breaking out in 1989.  In January 1989 he was not doing well, 
with excoriated papules scattered all over his trunk and a 
pustule on his neck.  Lichenified papules were on his upper 
arms.  He was assessed with folliculitis, scrotal dermatitis 
and prurigo nodules on his arms.  An August 1989 private 
medical record reflects follow up for a scrape on his 
forehead.  He was seen at the VA in April 1989 with pustules 
over the chest and back, assessed as folliculitis.

VA PTSD hospital records from November 1995 to January 1995 
reflect some notations of several changes on his skin, with 
the color and texture different and different lesions noted.  
He had a left preaucular cyst, a left scapular area cyst and 
right upper arm cyst.  He was referred to dermatology for 
removal of a facial cyst.

The report of a September 1995 VA general examination 
included a past surgical history of removal of lesion of his 
back and under his left ear.  He reported itching and 
multiple little lesions that drained and occurred all over 
his body.  Examination showed multiple little white papules 
on both upper extremities, with no drainage at the moment.  
Coalesced multiple patches of dark raised skin, with itching 
present on the bilateral upper extremities, back, face, 
abdomen, chest, both feet, scalp, both legs and under the 
neck were previously reported as chloracne due to chemical 
exposure.  The diagnosis was skin disorder by history and 
examination, previously diagnosed as chloracne and chemical 
exposure with fine papules, coalesced itching dark raised 
areas.

The transcript of January 1996 hearing testimony before a 
hearing officer addressed other issues that were on appeal at 
the time, but included some testimony regarding his skin 
disorder.  He testified that he has bad skin problems in some 
of the areas where he laid on the ground in Vietnam and 
described his skin as constantly itching.  He testified that 
he was told that it was acne and described himself as having 
it all his life, although he was not born with it.

A September 1995 VA examination report primarily addressed 
post-tramatic stress disorder (PTSD) complaints, but made 
note that he continued to have skin problems.

VA treatment records from June 1995 document the surgical 
removal of a cystic like lesion on the left side of the face 
below the left ear.  This lesion was noted in an April 1995 
treatment record.  This was diagnosed as an epidermal 
inclusion cyst, according to the pathology report also dated 
in June 1995.  A July 1995 follow up indicated that the post 
surgery excision of the cyst was healing nicely.  In 
September 1995 he was noted to have a skin disorder by 
history and examination previously diagnosed as chloracne and 
chemical exposure with fine papules, coalesced masses, 
itching and dark raised areas.  He was currently treated in 
plastic surgery clinic.  No diagnosis was given.  

A March 1998 VA examination addressed PTSD complaints, but 
included in the Axis III diagnosis chloracne by history.  
Likewise, an August 1999 VA aid and attendance examination 
included a history of the veteran being seen for 
dermatological problems at the VA dermatology clinic and the 
diagnoses included dermatological problems.

An April 2000 VA PTSD admission record noted a history of 
removal of sebaceous cyst on his back in 1991 and a rash 
which he attributed to exposure to chemicals.  Physical 
examination revealed several changes in the color and texture 
of his skin and different lesions were noted.  He had a left 
scapular area cyst and a right upper arm cyst noted.

The report of a June 2000 VA examination addressed PTSD 
symptoms, but included in the Axis III diagnosis, exposure to 
Dioxin resulting in chloracne.

VA treatment records from 2001 to 2004 revealed ongoing 
treatment for skin problems.  In August through September 
2001 the veteran was seen for inclusion cyst of on his back 
in the left scapula region, that had been previously removed 
in 1989 and had returned; surgical removal of the cyst took 
place in September 2001.  In November 2002 the veteran was 
seen for an unresolved rash to the groin area; no diagnosis 
was made.  A November 2002 dermatology consult order 
indicated that he was to be seen for chronic dermatitis since 
the Vietnam War, with symptoms described as papules, 
blisters, nodules and ulcers.  The dermatologist believed the  
problem was folliculitis and chronic dermatitis.  In December 
2002 he was treated for an infected epidermal inclusion cyst 
of the right cheek.  

In February 2003 he was referred to dermatology for chronic 
itching since Vietnam.  Physical examination revealed 
multiple areas of linear hyperpigmentation in the trunk, 
arms, legs and multiple excoriated some follicular papules of 
the trunk and extremities.  Pathology included punch biopsy 
with ulceration with acute inflammation and eosinophils and 
folliculitis of the right arm, with GMS stain negative for 
fungus.  The left arm punch biopsy revealed superficial 
perivascular lymphocytic infiltrated with eosinophils and GMS 
stain negative for fungus.  The labs included IgE and 
esosinophil count elevated, alph-fetaprotein, CEA, ferritin, 
iron, TIBC, CXR, serum protein electrophoresis were all with 
normal limits.  The assessment was atopic dermatitis.  An 
addendum from February 2003 noted that the veteran was very 
concerned about his skin condition being from Agent Orange 
exposures, but this condition was not choracne or PCT and the 
biopsy did not indicate a lymphomatous condition.  The 
elevated IgE and high eos either indicated an atopic or 
allergic condition.  The dermatologist told him if he was 
concerned about Agent Orange that must be handled through the 
VA rating system, as they had no test at this point to do 
anything confirmatory.  In October 2003 he was seen for 
onychomyscosis of the right third toe.  

A February 2004 lay statement from a friend stated that this 
friend knew the veteran since grade school and recalled 
swimming with the veteran after he returned from Vietnam in 
the fall of 1967 and noticed a rash on his body. The witness 
indicated that the veteran told him or her that the rash was 
something from his time in Vietnam.

The report of a November 2004 VA examination indicated that 
no claims file was available for review.  However it is 
apparent that the examiner had VA records available to 
review, as he referred to them frequently during this 
examination.  A history of Agent Orange exposure was taken 
from the veteran.  He also claimed that his records showed 
three visits to the doctors when he reacted to herbicide 
material on his arm as well as cysts on his back and inner 
thighs.  He also told the doctor at the time that he thought 
he had a jock itch and was not well examined and given a rash 
medicine.  He also had a problem with his chest and back at 
the time as well as his legs and soles of his feet.  His back 
was said to have gotten dark within a year of exposure.

He was noted to have been seen at the VA in February 2003 for 
chronic itching since Vietnam.  At that time it was noted 
that he had multiple areas of hyperpigmentation on his trunk, 
arms, legs, multiple excoriated, some follicular papules on 
his trunk and extremities and excoriated red nodules on his 
right shoulder.  It was felt that it was pruritus but had to 
be determined whether it was from malignancy or possible 
atopic dermatitis.  A host of laboratory examinations was 
performed.  One of the results was noted to show him to be a 
little more than four times over the serum level for atopic 
allergy.  He was also noted to have a markedly elevated 
peripheral eosinophil count on two occasions.  He was 
prescribed topical preparations for relief of his itching.  A 
note made by the examiner in February 2003 stated that the 
veteran had seen a VA doctor B., who described that the 
veteran most likely had contact dermatitis. 

The VA examiner concurred with this opinion.  The veteran was 
noted to be very concerned that this was from Agent Orange 
exposure, but this condition was not chloracne or PCT and 
biopsy did not indicate a lymphoma condition.  His elevated 
IGE and high EOS would indicate either an ectopic or allergic 
condition.  The examiner told the veteran that if he was 
concerned about Agent Orange, he would have to handle this 
through the rating system, as there was no test at this point 
to do anything confirmatory.  At the end of the rating 
examination, he was referred to the nurse's clinic, for 
application of a True Test Patch Test to see if a specific 
allergen could be picked up.  The examiner indicated that an 
addendum would be drafted after completion of this testing.

The veteran gave a history of this being a "constant 
condition" and was progressing to involve more areas.  His 
current treatments were home remedies and some VA 
medications.  Physical examination revealed large scars on 
his back, with one measuring 21 by 40 millimeters from 
multiple cyst removals, all of which were epidermal inclusion 
cysts.  There were numerous pitted scars in the bimalar area 
of his face as well as multi headed comedones and small cysts 
behind his ears.  He had bilateral eyelid dermatitis.  He was 
noted to have undergone removal of an inclusion cyst in 
September 2001 according to VA surgical pathological entries.  
Another cyst was removed in June 1995 and one was removed 
from the scrotum in April 1990 and another was removed in 
June 1989.  All of these were epidermal inclusion cysts.  As 
far as exposed areas this would be less than five percent.  
Total body surface area would be closer to 20 percent 
considering the lesions that were present on his body.  There 
were large patches of hyperpigmentation on his torso and face 
many of which were follicular in pattern.  There was scarring 
present, but the scars that were there were soft, flexible.  
The large one that had fish mouthed on his left scapular area 
was slightly atrophic but otherwise not symptomatic.  There 
was no scarring alopecia, no alopecia areata and no 
hyperhidrosis.  The significant biopsy taken in February 2003 
on the right arm showed ulceration with acute inflammation 
and eosinophils as well as folliculitis.  The GMS stain was 
negative for fungus.  The left arm biopsy showed superficial 
perivascular lymphocytic infiltrate with the eosinophils, 
again the GMS stain was negative for fungus.  The diagnoses 
were atopy, folliculitis by biopsy, cannot totally exclude 
minimal chloracne and post inflammatory hyperpigmentation of 
the skin.  An addendum would be made after further testing.

An addendum dated in November 2004 revealed that the veteran 
returned for a True Patch test.  He had two strong positives 
rated at 3+ at p-tert butyphenol formaldehyde and epoxy 
resin.  Since he was only patch tested against 24 items, 
there may be others in his environment that were a problem 
for him, but these were two distinct positive tests.  He was 
noted to be an artist and was exposed to these materials in 
his occupation and avocation and they may be playing a role 
in his elevated IgE level as well as his dermatitis.

Also in November 2004 the veteran submitted photographs 
showing evidence of skin condition that included scarring and 
dark patches on areas of skin all over his body.

VA treatment records from 2004 to 2006 revealed that 
dermatitis repeatedly was reported in the problem list.  In 
June 2004 he was seen for dermatitis and was noted to have 
scars on his back from excoriation and folliculitis with 
patterned areas of lichenification.  In October 2004 he was 
seen for complaints of skin problems since Vietnam, with 
findings of scaling on the upper lids and acne on his face.  
He was seen in April 2005 for complaints of chronic skin 
condition with a new lesion on his right eyelid and still 
carried a diagnosis of dermatitis.  In December 2005 he was 
seen for complaints of his skin condition getting worse with 
the medication from dermatology not helping and he had 
itching and rash all over.  He also had a rash on his upper 
lids.  Positive hyperpigmented lichenified plaques on his 
arms, body and neck were noted on physical examination and 
the diagnosis was dermatitis.  In March 2006 he was referred 
to dermatology for chronic dermatitis and was said to have 
had this rash since Vietnam.  He was noted to have had 
previous punch biopsies showing eosinophilic infiltrate, IGE 
and serum eos which were elevated.  Physical examination 
showed some hyperpigmented nodules worse on the arms and 
shoulders.  The assessment was esoninophilia with pruitus.  
Records from May 2006 and  June 2006 revealed skin patch test 
findings that were assessed as contact dermatitis.  He was 
noted to have a history of chronic dermatitis with 
eosinophils and previous positive patch test.  

The veteran underwent a VA examination in July 2006 and the 
examiner noted that he previously examined this veteran in 
November 2004.  The examiner noted that the claims file was 
not previously available for the earlier examination but it 
was available now.  The examiner reviewed the claims file and 
noted that 2 sets of photographs in the file from November 
2004 revealed that his skin now looked pretty much the same 
as then.  The examiner stated that it was impossible to 
identify all diagnosed skin disorders and to furnish an 
opinion as to the etiology of each diagnosed disorders to 
include whether any was related to any skin disorder treated 
in service.  He was noted to have served in Vietnam and 
reported exposure to Agent Orange during his patrol duties.  
He stated that at the time he developed a rash on his scalp, 
eyelids, face and shoulders.  He also said that the rash 
developed on his back, shoulder, chest and inner thighs and 
that he was seen at a dispensary in Bien Hoa where he was 
told he had jock itch.  He stated that this occurred in 1966-
1967 but that he was not evaluated prior to his release from 
service.  He said he was first seen at the VA in the late 
1970's or early 1980's for his skin.  

An evaluation of his service medical records and his 
admission and discharge history revealed no skin disorders 
nor complaints thereof in the entrance and separation 
examinations.  In fact the statement in his separation 
examination was that there were no service connected or 
service aggravated conditions.  The examiner recited in 
detail, the history of treatment in service for skin 
complaints as well as multiple occasions of treatment for 
numerous episodes of venereal disease, primarily gonorrhea as 
well as venereal warts between February 1967 and June 1967.  
Among the skin conditions treated in service, the examiner 
noted treatment in December 1966 for inguinal rash, treatment 
in January 1969 for persistent jock rash and tinea cruis, and 
a note between January 1968 and 1969 showing treatment for 
tinioriasis corporis, which the examiner believed was 
actually meant to say tinea corporis.  

The veteran's post-service history was also recited in 
detail.  The examiner noted that since the November 2004 
examination, he has been seen several times.  At the time he 
had evidence of atopic dermatitis, with skin biopsies 
revealing tissue esinophilia and IGE titer of 720 with skin 
findings compatible with that as opposed to contact 
dermatitis.  He had patch testing that revealed him allergic 
to paratertiary-butylphenol formaldehyde and epoxy resin.  
The examiner noted that the veteran claimed in a hand written 
letter from March 2003 that he saw a doctor 3 times in 
Vietnam for his skin in Bien Hoa between 1966 and 1967 and 
that they thought it was a jock itch.  He was noted in a July 
1984 VA yearly examination to want service connection for 
sarcoma, polycythemia vera, bone cancer, non Hodgkin's 
lymphoma and acne, none of which were present at the time and 
none of which he apparently had.  He was also noted to have 
been treated in July 1983 for an undefined rash, in September 
1984 for a grade 2 acne over his face and shoulder and in 
July 1984 for folliculitis of the upper body.  The examiner 
could find no earlier records of post-service treatment other 
than was in the claims file.  Regarding the veteran's current 
treatment, he used topical steroids and Zyrtec.  Other than 
primarily local itching there were no other symptoms.  

Physical examination essentially followed the examination of 
November 2004.  When asked why he was re-requesting this 
examination, it was primarily because he wanted a clothing 
allowance.  He was noted to continue to paint artistically, 
not commercially, primarily using water colors.  His 
examination showed previous tinea cruis as well as dystrophy 
of the right great toenail.  He still had features of atopy 
with eczematous reactions on his body and the previous 
photographs would be accessed.  This looked essentially the 
same as before.  He was no better or worse than when seen in 
his last examination.  

The diagnosis was eczematous dermatitis, most likely atopy 
aggravated by a chronic contact dermatitis.  It should be 
noted that he was retested with patch test within the past 
few weeks and his paratertiary butylphenol formaldehyde was 
still strongly positive.  This agent was noted to be found in 
many agents ranging from cleansers, shampoos, oils, etc.  As 
far as service-connection for chloracne, he did have a 
history of having an acneform process at least diagnosed in 
1984.  There was no service indication of a diagnosis of that 
nature however, the examiner did not have records from 1970 
to 1971 that says he was in the VA for.  His current 
examination showed minimal follicular disease which may 
represent eosinophallic folliculitis as opposed to standard 
acne because they will essentially appear the same.  Whether 
or not this was a residual from dioxin exposure without being 
able to measure dioxin levels, it was an impossible question 
to answer.  The examiner would give the veteran the benefit 
of the doubt.  As far as tinea cruis is concerned, there was 
evidence mainly about post inflammatory hyperpigmentation, 
that he did have this condition, most likely related to what 
was diagnosed in service at this time.  There was no active 
tinea corporis at this point.  Whether or not it has played a 
role in his esinophilia there was no way to know because 
there was no prior bloodwork for evaluation.  Virtually all 
of his service lab work pertained to multiple episodes of 
venereal disease.  As to the final question, what was being 
diagnosed on his evaluation now, it did not appear to have 
any correlation to those he had during service, except for 
the possible fungal infection.  

VA treatment records from 2006 to 2007 primarily address 
other medical complaints besides skin problems.  However an 
October 2006 treatment record noted the veteran to be having 
problems with a rash returning and itching again.  Physical 
examination revealed hyperpigmented spots on both arms and 
body.  The assessment was dermatitis.  

Upon review of the evidence and with application of 
reasonable doubt, the Board finds that the evidence reflects 
that it is as likely as not that a skin disorder specifically 
tinea cruis, was incurred in service.  This is the only skin 
disorder positively shown to be related to service and is 
shown to be so on a direct basis rather than due to herbicide 
exposure.  The evidence, specifically the opinion from the VA 
examiner in July 2006 stating that the fungal infection of 
tinea cruis was most likely related to what was diagnosed in 
service, reflects that such a disorder is related to service.  
The opinion from the examiner in July 2006 was based on a 
full review of the claims file.  Examination revealed some 
residual post inflammatory hyperpigmentation from the 
condition.  There is evidence of the same disorder treated in 
service, otherwise referred to as "jock rash."  As far as 
other skin disorders such as chloracne the evidence did not 
show a current manifestation, and as far as the dermatitis 
addressed in this examination and the records, the examiner 
indicated that it was impossible to relate this to service, 
including to Agent Orange exposure.  Thus the lone skin 
disorder shown to be related to service is tinea cruis.  

Thus the Board finds that service connection is warranted for 
the veteran's skin disorder, specifically tinea cruis.  


ORDER

Service connection is granted for a skin disorder of tinea 
cruis.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


